Citation Nr: 0913708	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-17 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected functional bowel disorder with distal esophagitis, 
currently 10 percent disabling.  

[The issue of entitlement to reimbursement for unauthorized 
medical expenses will be addressed in a separate decision.]


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from February 1974 to November 1981.

Service connection for a functional bowel disorder was 
granted in an October 1990 rating decision.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which continued the Veteran's service-
connected functional bowel disorder with distal esophagitis 
at 10 percent disabling.  The Veteran perfected an appeal of 
this decision.

This issue is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.

The issue of entitlement to reimbursement for unauthorized 
medical expenses, which has a separate procedural history and 
is on appeal from a different agency of original 
jurisdiction, will be addressed in a separate decision.

Referred issue

On a VA Form 9 received at the Board in June 2008, the 
Veteran states that she has "attempted to get a job but will 
not get hired with several of the employers saying they will 
not hire me due to my disabilities . . . I am unemployable."  
The Veteran appears to be attempting to reopen the 
previously-denied claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  See Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  That matter is referred to the 
RO for action deemed appropriate.


REMAND

The Veteran's most recent VA fee-basis examination was 
performed in September 2005.  The Veteran has indicated that 
her service-connected gastrointestinal symptomatology has 
worsened since that time.  See, e.g., the submission from the 
Veteran received at the Board on June 4, 2008.

The Board finds that a contemporaneous VA medical examination 
is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) (VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination).  

Additionally, the Board notes that the most recent outpatient 
record from the Oklahoma City VA Medical Center (VAMC) is 
dated in December 2007.  Because records generated by a VA 
facility that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators, VA must obtain these records.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Finally, a remand is necessary to ensure proper notification 
under the VCAA.

The Veteran was sent a letter from the RO dated in August 
2005 which informed her that she must submit "evidence that 
your service-connected condition has gotten worse."  
However, the Court of Appeals for Veterans Claims (Court) has 
issued a recent decision which indicates such general notice 
will not suffice.  

Specifically, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court determined that section § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Further, if the Diagnostic Codes under which the 
Veteran is rated (Diagnostic Code 7346 in the instant case) 
contain criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores 22 Vet. App. at 43-44.

Accordingly, in light of Vazquez-Flores, the claim must be 
remanded for further VCAA notification. 

Accordingly, this issue is REMANDED for the following 
actions:

1.  Send the Veteran a corrective 
VCAA notice.  Specifically, the 
Veteran should be advised of the 
evidentiary requirements for her 
increased rating claim as outlined by 
the Court in Vazquez-Flores v. Peake.  

2.  Contact the Veteran and ask that 
she identify any recent medical 
examination, hospitalization or 
treatment records pertaining to her 
service-connected functional bowel 
disorder with distal esophagitis.  
Any such records so identified should 
be obtained, to include updated 
records from the 

Oklahoma City VAMC dated after 
December 2007, to the extent 
possible.  If no records are 
available, please make specific note 
of that fact in the claims file.

3.  Schedule the Veteran for an 
examination in order to determine the 
current severity of the service-
connected functional bowel disorder 
with distal esophagitis.  Any and all 
studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and to describe the nature and 
severity of all symptoms of the 
veteran's service-connected 
gastrointestinal disability, to 
include whether there has been 
material weight loss, hematemesis, or 
anemia. 

4.  After undertaking any additional 
development deemed by it to be 
appropriate, readjudicate the 
Veteran's claim of entitlement to an 
increased rating for her service-
connected functional bowel disorder 
with distal esophagitis.  If the 
benefit sought on appeal remains 
denied, the Veteran should be 
provided a SSOC and given an 
appropriate opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




